Citation Nr: 1210066	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-29 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability. 



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1969. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  A January 2008 Board decision, in part, denied the Veteran's request to reopen his claim for service connection for an acquired psychiatric disability.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2009, the Court granted a Joint Motion for Partial Remand (JMPR).  In the July 2009 Order, the Court vacated and remanded that portion of the January 2008 Board's decision that found that new and material evidence had not been received to reopen the claim for service connection for an acquired psychiatric disability for compliance with instructions provided in the JMPR.  The Board remanded the case to the RO in November 2009 for development to ensure compliance with these instructions, and the requested development has been accomplished by the RO.  Following this development, the Veteran also perfected an appeal from a September 2011 rating decision with respect to an additional issue, entitlement to service connection for a lung disability. 
 
Case law now provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal as one of whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, however diagnosed. 


FINDINGS OF FACT

1.  A chronic lung disorder was not manifested during the Veteran's active duty service, nor is a current lung disorder otherwise related to service. 

2.  An October 1974 decision to which the Veteran was notified in November 1974 denied his claim for service connection for a psychiatric disability; the Veteran did not file a timely notice of disagreement. 

3.  A June 2001 rating decision to which the Veteran was notified in that month reopened and denied the Veteran's claim for service connection for a psychiatric disability; the Veteran did not file a timely notice of disagreement. 

4.  Evidence received since the June 2001 rating decision does not, by itself or in conjunction with the evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability.   


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The October 1974 rating decision is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).  

3.  The June 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).       

4.  Evidence pertaining to the psychiatric disability claim received since the June 2001 rating decision is not new and material; accordingly, that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In letters sent in August 2004 and January 2005, the claimant was informed of the information and evidence necessary to reopen his claim for service connection for a psychiatric disability.  A June 2010 letter informed of the Veteran of the information and evidence necessary to establish service connection for a lung disability.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the rating decisions which gave rise to the appeal, as the August 2004 and January 2005 letters were sent prior to the July 2005 rating decision which found that new and material evidence had not been received to reopen the claim for service connection for a psychiatric disability and the June 2010 letter was sent prior to the September 2011 rating decision denying service connection for a lung disability.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488. 

In this case, letters sent in March 2006 and June 2010 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  The Board recognizes that these letters were provided after the July 2005 rating decision which found that new and material evidence had not been received to reopen the claim for service connection for a psychiatric disability.  However, the deficiency in the timing of this notice with respect to this issue was remedied by readjudication in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

In short, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Such notice as required by Kent was provided by the August 2004 and January 2005 2007 letters, as these letters informed the Veteran of both the bases of the previous  final denials of his claim; namely, the fact that the service treatment reports (STRs) showed a congenital or development psychiatric defect for which service connection may not be granted and the lack of any evidence indicating that a post-service psychiatric disability began in service, as well as the elements required for service connection.  To the extent such notice is found to be inadequate, it is clear that the Veteran has actual notice of the basis of the prior final denials and the type of evidence that needs to be submitted to reopen the claim.  In this regard, the Veteran has asserted that there is demonstrating that the Veteran has a current acquired psychiatric disability that is the result of service.  This argument advanced on behalf of the Veteran demonstrates actual knowledge of the underlying bases for the previous final decisions denying service connection for a psychiatric disability.  Thus, any deficiency in Kent notice in this case has not prejudiced the Veteran since he is aware of what the evidence must show to reopen the claim.  No useful purpose would be served by delaying appellate review and returning the case to the RO for additional Kent notice. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  To the extent the notice be deemed insufficient, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service and post-service, have been obtained, and the VA outpatient treatment records from the Longview and Shreveport, Louisiana, VA medial facilities requested by the Board in its November 2009 remand pursuant to the instructions of the JMPR have been obtained.  As such, there has been compliance with the instructions of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran has been afforded a VA examination focused upon the claim for service connection for a lung disability, as VA examination reports that include an opinion as to whether the Veteran has a lung disability as a result of service dated in April 2011 are of record.  The Board finds that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to allow for fully informed application of the appropriate legal criteria to the claim for service connection for a lung disability.  The VA examination reports, in addition to other pertinent probative evidence of record, provides probative medical evidence adequately addressing the issue of service connection for a lung disability.  As new and material evidence has not been received to reopen the claim for service connection for a psychiatric disability, there is no duty to afford the Veteran an examination with respect to this disability.   38 C.F.R. § 3.159(c)(4)(iii).   

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

II.  Service Connection for a Lung Disability 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Veteran asserts that he has a lung disability that is the result of service.  (The Board notes initially that service connection has been denied for bronchitis by the RO, with the January 2008 Board decision also finding that the denial of service connection of this disability was not the product of clear and unmistakable error.  As such, the analysis below will focus on whether service connection may be granted for a lung disability other than bronchitis.) 

The STRs reflect evidence of viral bronchitis, but no other complaints pertaining to the lung or any evidence of a chronic lung disability.  The medical history collected in December 1969 in conjunction with separation did reflect complaints of shortness of breath, pain or pressure in the chest, a chronic cough and cough involving blood.  The complaints of chronic cough and coughing involving blood were attributed at that time to bronchitis.  The examination of the lungs conducted at the March 1969 separation examination was negative and the chest x-rays conducted during service, to include in conjunction with the separation examination, were all negative.  

After service, aside from bronchitis, a lung disability is not shown until May 2005, at which time the assessment included Chronic Obstructive Pulmonary Disease (COPD).  However, the conclusion after the aforementioned April 2011 VA examination scheduled to determine if the Veteran had a lung disability as a result of service, which included a pulmonary function test, was that the Veteran did not have COPD.  A history of treatment for upper respiratory infections (URI) was noted, as was a history of tobacco addiction in the past.  The assessment included "[p]ost treatment for URI with no loss of function."  The examiner, who noted that that he had reviewed the claims file, conducted that "the Veteran's lung condition, post URI is not caused by or secondary to military service."  His rationale was that the STRs revealed that the Veteran was treated twice for two separate instances of URIs, that the condition resolved after treatment, and that the Veteran was not found to have any chronic residuals from the in-service URIs.  In this regard, the examiner noted the negative pulmonary function test.  The examiner also referenced the Veteran's history of tobacco addiction and a publication from the Department of Health and Human Resources that indicated that between 80 and 90 percent of COPD is attributable to cigarette smoking.  Healthy People 2010, pages 24-28, ISBN# 0-7637-1432-1.  

Review of the remaining medical evidence reveals no competent medical evidence linking a current lung disability to service.  Also weighing against the Veteran's claim is the lengthy period following service prior to any chronic lung disorder being shown; namely, the COPD shown in 2005.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board recognizes the contentions submitted on behalf of the Veteran, and acknowledges the Veteran's own belief that he has a lung disability that is causally connected with his time in service.  However, while the Veteran as a lay person is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or etiology.  Espiritu, supra.  It is true that ay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board has considered the statements regarding lay-observable events, but finds that the most probative evidence concerning the decisive question in this case is against the Veteran's claim, and that linking a lung disability to service requires a medical determination beyond the expertise of a lay person such as the Veteran.  Espiritu, supra.

In summary, the Veteran's service treatment records, to include the reports from the March 1969 separation examination, do not reflect a chronic lung disability, and a chronic disability (to the extent it even exists) was not diagnosed for many years after service.  No medical evidence appears in the record to suggest that the Veteran had a lung disability (aside from viral bronchitis) during service.  Therefore, a chronic lung disability was not manifested during the Veteran's active service or for many years thereafter, nor is a lung disability shown to be otherwise related to such service.  In short therefore, the Board finds that a preponderance of the evidence is against the claim of entitlement to service for a lung disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

III.  New and Material Evidence

An October 1974 decision to which the Veteran was notified in November 1974 denied his claim for service connection for a psychiatric disability, essentially on the basis that the psychiatric disability shown in service, characterized as "chronic emotional instability" was a congenital or developmental disorder for which service connection could not be granted as a matter of law.  See 38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  The Veteran did not file a notice of disagreement with respect to the November 1974 decision; as such, it is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).  A claim which is the subject of a prior final determination is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

By rating decision in June 2001, the RO reopened and denied the claim for service connection for a mental disability.  The Board notes at this point that the denial expressly contemplated other mental disorders (such as anxiety disorder and dysthymic disorder) and was not limited to a personality disorder.  The record shows that the Veteran was notified of this decision in June 2001 but failed to file a notice of disagreement; as such, the June 2001 rating decision is also final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

The Court has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The June 2001 rating decision is the most recent final disallowance of the claim involving entitlement to service connection for a psychiatric disability on any basis. 

With respect to the assertion of the Veteran's attorney that the threshold question of whether new and material evidence has been received need not be addressed because the Veteran is seeking service connection for psychiatric disabilities that are "distinctly different" from the one at issue at the time of the original denial of his claim in October 1974; namely, emotional instability, it appears that such argument relies on the holdings in Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996) and Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008).  However, the Board notes the RO in its June 2001 rating decision did reopen the Veteran's claim following receipt of VA clinical records demonstrating treatment for psychiatric disabilities in addition to emotional instability.  Since the additionally diagnosed mental disorders were considered in June 2001 and are encompassed in that final decision, the Board finds that the issue now on appeal is correctly set forth as a new and material evidence claim.  

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) is as follows:  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen that gave rise to this appeal after August 29, 2001, the revised version of 3.156 is applicable in this appeal. 

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by the RO determination in the instant case that new and material evidence has not been received and it will make an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

When the RO denied the claim in June 2001, the evidence consisted of the Veteran's service medical records; post service VA treatment records; and an April 2001 VA examination report in which the Veteran was diagnosed with generalized anxiety disorder; panic disorder with agoraphobia; dysthymic disorder; and schizoid personality disorder.  The RO denied the claim, finding that the symptoms of emotional instability documented during service (see November and December 1969 reports from a psychiatric hospitalization reflecting a diagnosis of emotional instability) were related to a congenital or developmental defect.  The Board interprets this as essentially saying that the Veteran had a personality disorder during service.  As set forth above, congenital and development disorders, to include personality disorders, are not disabilities for which service connection may be granted as a matter of law.  See 38 C.F.R. § 3.303(c); Beno, supra.  The RO proceeded to deny on the basis that the other psychiatric disorders diagnosed after service were not first shown during service. 

Evidence submitted since the June 2001 decision includes more recent post-service VA treatment records, to include those obtained through July 2011 as a result of the November 2009 remand.  These treatment records show continued treatment for various psychiatric disabilities, including depression and generalized anxiety disorder.  They also reflect a positive screening for post-traumatic stress disorder (PTSD) with a score of 4, although it does not appear that PTSD was diagnosed. 

The Board is unable to view any of the newly received evidence as material.  The new post-service medical records simply document treatment for various psychiatric disorders and do not include any competent suggestion that any current acquired psychiatric disability is causally related to the Veteran's service.  The Board finds that this new evidence is not material because it does not go to an unestablished fact necessary to substantiate the claim.  The prior claim was denied based on a finding that the inservice emotional symptoms were related to a personality disorder and that the psychiatric disabilities currently shown were not manifested during service.  There is still no competent evidence suggesting a nexus or link between any current acquired mental disability and service.  In short, none of the documents added to the record since the June 2001 rating decision is new and material under the applicable law and the newly submitted evidence presents no reasonable possibility of substantiating the claim.  As such, and even considering the holding in Shade v. Shinseki, supra, to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim is not reopened.  38 C.F.R. § 3.156(a).



ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


